Citation Nr: 0637980	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  02-04 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a compensable evaluation for a respiratory 
disease, characterized as an allergic reaction manifested by 
rhinitis and sinusitis, from June 19, 1996, to March 14, 
2006.

2.  Entitlement to an increased evaluation in excess of 10 
percent for a respiratory disease, characterized as an 
allergic reaction manifested by rhinitis and sinusitis, on 
and after March 15, 2006.

3.   Entitlement to an initial compensable evaluation for an 
allergic reaction manifested by dermatographism and hives.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1958 to 
December 1979.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

In December 2004, the Board remanded this case for additional 
development and due process concerns.  On remand, the Appeals 
Management Center (AMC) in Washington, DC, issued a May 2006 
rating decision increasing the veteran's noncompensable 
allergic rhinitis rating to 10 percent, effective March 15, 
2006.   The Board further notes that, because the May 2006 
rating decision did not award the maximum benefit available 
for allergic rhinitis, the issue remains on appeal.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes the veteran was granted service connection 
for an allergic reaction manifested by allergic rhinitis.  As 
discussed below, the Board has recharacterized this issue as 
allergic reaction manifested by sinusitis.

In September 2003, a hearing was held at the RO before the 
undersigned Acting Veterans Law Judge.  In April 2004, the 
veteran was notified by letter that the hearing tape was 
inaudible and that a transcript could not be obtained.  The 
veteran elected to attend a videoconference hearing before 
the Board.  This hearing was scheduled for August 2004; 
however, the veteran failed to report to the hearing.   

The issue of entitlement to a compensable rating for a 
service-connected allergic reaction manifested by 
dermatographism and hives is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From June 19, 1996, to March 14, 2006, manifestations of 
the veteran's respiratory disease included rhinitis and 
recurrent sinus infections - with congestion, crusting, and 
headaches - requiring antibiotic treatment.

2.  On and after March 15, 2006, manifestations of the 
veteran's respiratory disease have included a severely 
deviated septum obstructing nearly 80 percent of the 
veteran's left nasal passage and at least 50 percent of his 
right nostril.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for a 
respiratory disease, characterized as an allergic reaction 
manifested by sinusitis, from June 19, 1996, to March 14, 
2006, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.97, Diagnostic Codes 6501, 6510-6514 
(1996); 4.97, Diagnostic Codes 6510-6514, 6522 (2006).

2.  The criteria for an increased evaluation for a 
respiratory disease, characterized as an allergic reaction 
manifested by rhinitis and sinusitis, evaluated as 10 percent 
disabling on and after March 15, 2006, have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Codes 6501, 6502, 6510-6514 (1996); 4.97, 
Diagnostic Codes 6502, 6510-6514, 6522 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is noted that VA has an obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).

The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to 
all five elements of a service connection claim, which 
include: 1) veteran status; 2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess.  The Court held that such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim 
(presumably any claim for compensation or pension) includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).

That said, the currently appealed January 2001 RO decision 
actually established service connection for an allergic 
reaction manifested by allergic rhinitis.  As such, any 
failure to initially provide the veteran with information 
regarding how to establish service connection for this 
disability was obviously harmless.  Regarding the initial 
evaluation assigned for this disability, a December 2004 
letter informed the veteran what evidence the RO would obtain 
and what evidence the veteran was expected to obtain.  This 
letter also expressly told the veteran to submit any evidence 
in his possession that pertains to his claim.  In May 2006, 
the veteran was issued a supplemental statement of the case 
(SSOC) that notified him of what information and evidence is 
necessary to establish a disability rating and an effective 
date from which payment shall begin.  See Dingess.

While VCAA notice was not provided before the initial 
unfavorable agency of original jurisdiction (AOJ) decision - 
see Pelegrini v. Principi, 18 Vet. App. 112 (2004) - the 
Board finds the issuance of a final decision would not be 
prejudicial to the veteran.  The Board recognized this 
deficiency in December 2004 and remanded the veteran's case 
for the express purpose of providing proper notice.  The 
veteran was given the opportunity to submit, or to request 
that VA obtain, evidence in response to this notice.  
Furthermore, the Board notes that the May 2006 SSOC provided 
notice in compliance with the recent Dingess decision.  
Because the veteran has been given adequate opportunity to 
respond to this notice, the Board finds any error in timing 
is nonprejudicial.  The Board thus finds the duty to notify 
has been satisfied, and there is no reason in further 
delaying the adjudication of the claims decided herein.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available service medical 
records and VA Medical Center (VAMC) records have been 
obtained from every source identified by the veteran and are 
associated with the claims folder.  As VA examinations were 
provided in October 1998, April 2000, December 2004, and 
March 2006, the Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with this claim.

It is pointed out that disability evaluations are determined 
by the application of a schedule of ratings that is based on 
the average impairment of earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § Part 4.  Separate diagnostic 
codes identify the various disabilities.  The governing 
regulations provide that the higher of two evaluations will 
be assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (2006).

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted a distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Specifically, where, as 
here, the question for consideration is propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126 (1999).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003).  However, only the former criteria may be applied for 
the period preceding the effective date of the revised 
criteria.  See VAOPGCPREC 3-2000 (April 10, 2000).  

In the present case, the diagnostic codes pertinent to rating 
disabilities of the respiratory system were amended effective 
October 7, 1996, and the diagnostic codes used to evaluate 
skin disabilities were changed effective August 30, 2002.  A 
February 2002 statement of the case informed the veteran of 
both the old and the new criteria for rating respiratory 
disabilities and considered his claim for an increased 
evaluation pursuant to both criteria.  A May 2006 SSOC 
informed the veteran of the revised criteria for rating skin 
disabilities and considered his claim pursuant to those 
criteria.  

The veteran is currently assigned a noncompensable disability 
rating under Diagnostic Code (DC) 6522 for allergic rhinitis 
for the period from June 19, 1996, to March 14, 2006.  Prior 
to October 7, 1996, rhinitis, atrophic and chronic, was 
evaluated under DC 6501 as follows: a 10 percent rating was 
assigned for rhinitis with definite atrophy of intranasal 
structure, and moderate secretion; a 30 percent evaluation 
was given for rhinitis with moderate crusting and ozena, 
atrophic changes; and a 50 percent rating was warranted for 
rhinitis with massive crusting and marked ozena, with 
anosmia.  38 C.F.R. § 4.97, Diagnostic Code 6501 (effective 
prior to October 7, 1996).  

Effective October 7, 1996, allergic or vasomotor rhinitis is 
assigned a 10 percent rating if it is without polyps, but 
with greater than 50 percent obstruction of nasal passage on 
both sides or complete obstruction on one side.  A 30 percent 
compensable rating is issued for allergic or vasomotor 
rhinitis with polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522 
(2006).  

The October 1998 VA examination report offers no evidence of 
the structural atrophy required for a 10 percent rating under 
the old criteria, and it does not note nasal obstruction.  
The April 2000 VA examination report indicates the veteran 
had a relatively adequate airway.  Neither examination report 
notes the presence of polyps, nor are nasal polyps indicated 
in the veteran's medical records.  VAMC records reflect the 
veteran was treated for allergies, but they indicate neither 
the definite intranasal atrophy nor the nasal passage 
obstruction that is required to award a compensable rating.  
Therefore, the competent evidence of record does not indicate 
that a compensable disability rating is warranted under DC 
6522.  

However, the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993); see also 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis, and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

In the case at hand, the October 1998 VA examination report 
indicates a diagnosis of recurrent sinusitis, as likely as 
not etiologically related to a history of chronic bronchitis, 
asthma, and allergic rhinitis.  The January 1999 amendment to 
this examination report lists a diagnosis of recurrent 
sinusitis.  According to the examiner, review of the claims 
file revealed multiple episodes of bronchitis, pharyngitis, 
tonsillitis, rhinitis, and one instance of bronchopneumonia, 
as well as treatment for hives.  The examiner noted that, 
generally speaking, a general allergic status often involves 
an increased incidence of the above medical entities; 
however, review of the claims file revealed no evidence that 
the veteran was treated for sinusitis while in the military.  
Nonetheless, the RO's initial grant of service connection in 
January 2001 appears to find the veteran's current disability 
was manifested by various in-service allergic reactions.  The 
RO's decision states that the rating of "allergic reaction 
manifested by allergic rhinitis" is assigned by analogy, as 
the disability at issue does not have its own evaluation 
criteria.  

The Board believes the Rating Schedule for sinusitis, DCs 
6510-6514, offers the most appropriate basis on which to rate 
the veteran's disability.  Prior to October 7, 1996, 
sinusitis manifested only by x-ray, with mild or occasional 
symptoms, was assigned a noncompensable rating.  A 10 percent 
rating was given for moderate sinusitis, with discharge or 
crusting or scabbing and infrequent headaches.  A 30 percent 
rating was assigned for severe sinusitis with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence.  A 50 
percent rating was warranted for postoperative sinusitis, 
following radical operation, with chronic osteomyelitis 
requiring repeated curettage, or severe symptoms after 
repeated operations.  See 38 C.F.R. § 4.97, Diagnostic Codes 
6510-6514 (prior to October 7, 1996).

Effective October 7, 1996, the General Rating Formula for 
Sinusitis grants a noncompensable rating for sinusitis 
detected by x-ray only.  Sinusitis characterized by one or 
two incapacitating episodes per year and requiring prolonged 
(lasting four to six weeks) antibiotic treatment, or; three 
to six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting, is given a 10 percent rating.  A 30 percent 
disability rating is warranted for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent disability rating is 
assigned following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  An 
"incapacitating episode of sinusitis" is defined as one 
that requires bed rest and treatment by a physician.  See 38 
C.F.R. § 4.97, Diagnostic Codes 6510-6514 (2006).

The competent evidence of record indicates that a 10 percent 
disability rating for sinusitis is warranted for the period 
from June 19, 1996, to March 14, 2006.  A VAMC treatment note 
indicates the veteran had sinus tenderness in September 1996.  
March 1997 records indicate the veteran was being treated 
with antibiotics.  Complaints of nasal congestion and dry 
crusting are noted.  No sinus tenderness was noted, but the 
veteran did have swollen turbinates.  In July 1997, the 
veteran again received treatment for a sinus infection that 
had bothered him on and off for the past five months; records 
indicate he complained of headaches, nasal congestion, facial 
pain, and asthma.  According to the April 2000 VA examination 
report, the veteran experienced intermittent sinus infections 
several times per year.  These were usually treated with 
over-the-counter medicines.  The veteran stated that these 
episodes never incapacitated him to any significant degree 
and described them as more of a nuisance, causing itching and 
irritation.  An August 2003 treatment record notes nasal 
turbinates were pale, boggy, and swollen, especially on the 
right; the veteran was assessed as having allergic rhinitis 
and allergic conjunctivitis.  Records indicate the veteran 
received allergy shots every three weeks from October 2000 to 
December 2001.  Records also indicate the veteran has been 
taking over-the-counter and prescription medicine for his 
allergies.  

The Board believes this evidence supports a 10 percent 
disability rating for moderate sinusitis under both the old 
and the new versions of DCs 6510-6514.  It reflects that the 
veteran has sought regular treatment for his allergies during 
the period at issue.  Symptoms such as discharge, crusting, 
and headaches, as listed in the old rating schedule, are 
noted.  The veteran described his symptoms as a nuisance 
rather than as incapacitating.  Under the new rating 
criteria, this characterization is most consistent with the 
10 percent rating.  

The Board does not believe a rating in excess of 10 percent 
is warranted.  The veteran's symptoms are not characterized 
as "severe" as contemplated by the 30 percent rating of the 
former criteria in that he is not frequently incapacitated by 
episodes of sinusitis.  Likewise, the veteran's medical 
records do not suggest that he experiences more than six non-
capacitating episodes of sinusitis per year.  

In May 2006, the veteran was granted a 10 percent disability 
rating for allergic rhinitis, based on the March 2006 VA 
examination report that found the veteran had a severely 
deviated septum, a large inflamed septal body, and huge 
obstructing turbinates.  The examiner estimated at least 50 
percent obstruction of the right nostril and nearly 80 
percent obstruction of the left nostril.  He stated the 
veteran's anatomical abnormalities were the most significant 
factor in his nasal obstruction symptoms.  While this 
examination report justifies increasing the veteran's rating 
from 0 percent to 10 percent, it does not support a further 
increase.  According to this report, there was no evidence of 
purulence in the middle meatal region, no nasal crusting, no 
evidence of granulomatous disease within the nose, and no 
mucosal lesions in the nasal cavity or nasopharynx.  In 
addition, the examiner expressly noted no evidence of nasal 
polyposis.  

Nor does this evidence support an increased rating under DCs 
6510-6514.  The report notes the veteran's complaint of 
chronic sinus infections and intermittent sinusitis.  These 
episodes do not include periods of incapacity, however.  The 
veteran notes that he is still being treated with 
immunotherapy and saline nasal irrigation. The veteran's 
symptoms do not appear to have increased in severity.  This 
examination report is consistent with the 10 percent 
disability rating that has been awarded for the preceding 
period.  



ORDER

Entitlement to a 10 percent evaluation for a respiratory 
disease, characterized as an allergic reaction manifested by 
rhinitis and sinusitis, from June 19, 1996, to March 14, 
2006, is granted, subject to the governing regulations 
applicable to the payment of monetary benefits.

Entitlement to an increased evaluation in excess of 10 
percent for a respiratory disease, characterized as an 
allergic reaction manifested by rhinitis and sinusitis, on 
and after March 15, 2006, is denied.


REMAND

The rating criteria for skin disorders were revised during 
the veteran's appeal.  The veteran's allergic reaction, 
manifested by dermatographism and hives, is currently 
assigned a noncompensable disability rating under DC 7806.  
Under the former criteria for DC 7806, a noncompensable 
evaluation was warranted for slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.  A 10 percent evaluation was warranted for exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A 30 percent evaluation was warranted for 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation required ulceration 
or extensive exfoliation or crusting and systemic or nervous 
manifestations or exceptionally repugnant disfigurement.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2002).

Effective August 30, 2002, a noncompensable rating is 
warranted for dermatitis or eczema when less than 5 percent 
of the body or less than 5 percent of exposed areas are 
affected, and; no more than topical therapy was required 
during the past 12-month period.  A 10 percent evaluation for 
dermatitis or eczema requires evidence of exposure to at 
least 5 percent, but less than 20 percent, of the entire body 
or at least 5 percent, but less than 20 percent, of exposed 
areas affected; or the need for intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs for 
a total duration of less than six weeks during the past 12-
month period.  The next higher rating of 30 percent requires 
evidence of exposure from 20 percent to 40 percent of the 
entire body or 20 percent to 40 percent of exposed areas 
affected; or the need for systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  The highest rating allowable pursuant 
to this Code, 60 percent, requires evidence of exposure to 
more than 40 percent of the entire body or more than 40 
percent of exposed areas affected; or the need for constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs during the past 12-month 
period.  38 C.F.R. § 4.118, DC 7806 (2006).  

The Board believes the RO has not adequately considered the 
veteran's claim in light of the new rating criteria.  
Specifically, the Board notes the revised provisions that 
allow for compensation based on the need for systemic therapy 
such as corticosteroids or other immunosuppressive drugs.  
VAMC treatment records indicate the veteran was receiving 
allergy injections in August 2003 and throughout 2004.  In 
March 2006, the veteran notified the VA examiner that he was 
still receiving immunotherapy.  The veteran's medical records 
from 2002 to the present, however, appear to be incomplete, 
and his claims file contains no medical records from later 
than September 2004.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
individuals or facilities that may possess 
additional records pertinent to his claim.  
Specifically, the veteran's claims file 
indicates he has received treatment at 
both the Cooper Drive Division and the 
Leestown Division of the VAMC in 
Lexington, Kentucky RO.  The RO must 
contact these and any other facilities 
identified by the veteran and request any 
medical records pertaining to the veteran 
dated from 2002 to the present.  If no 
records can be located, the claims file 
must so indicate.

2.  After the above has been completed, 
the RO must readjudicate the issue on 
appeal, taking into consideration all 
evidence added to the file since the most 
recent VA adjudication.  If the issue on 
appeal continues to be denied, the veteran 
and his representative must be provided a 
Supplemental Statement of the Case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
J. A. MARKEY
        Acting Veterans Law Judge, Board of Veterans' 
Appeals 






 Department of Veterans Affairs


